Name and address:
Case 8:18-cv-02223-JLS-JDE Document 41| Filed 12/17/19 Page 1of1 Page ID #:358

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CASE NUMBER
Leslie Flaherty et al.,
8:18-cv-02223-JLS-JDE
v. Plaintiff(s)
Hyundai Motor Company et al ORDER ON APPLICATION OF NON-
° RESIDENT ATTORNEY TO APPEARIN A
Defendant(s). SPECIFIC CASE PRO HAC VICE

 

 

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by

 

 

 

 

 

 

 

 

Fitzpatrick, Rachel E. of Hagens Berman Sobol Shapiro LLP
Applicant’s Name (Last Name, First Name & Middle Initial) 11 West Jefferson Street, Suite 1000
(602) 840-5900 (602) 840-3012 Phoenix, AZ 85003
Telephone Number Fax Number
rachelf@hbsslaw.com

E-Mail Address Firm/Agency Name e& Address

for permission to appear and participate in this case on behalf of
Leslie Flaherty, Robert Fockler, Donald House, Dave Loomis, Arron Miller, Mark Rice, James Smith,

Amy Franklin, Reid Schmitt, Joseph McCallister, Ricky Montoya, Danny Dickerson, James Carpenter, Mica Coleman,
Lynn North, Chris Stackhouse, Stanton Vignes, Sharon Moon, Joanna Caballero, and Rodney Huff

 

 

 

 

Name(s) of Party(ies) Represented Plaintiff(s) |_| Defendant(s) [|_| Other:

and designating as Local Counsel

Pitoun, Christopher R. of |Hagens Berman Sobol Shapiro LLP

Designee’s Name (Last Name, First Name & Middle Initial) 301 North Lake Avenue, Suite 920
290235 (213) 330-7150 (213) 330-7152 Pasadena, CA 91101

Designee’s Cal. Bar No. Telephone Number Fax Number

 

 

christopherp@hbsslaw.com
E-Mail Address Firm/Agency Name & Address

 

 

HEREBY ORDERS THAT the Application be:
GRANTED.

[-] DENIED: [_] for failure to pay the required fee.
[_] for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
[_] for failure to complete Application:

[_] pursuant to L.R. 83-2.1.3.2: ["] Applicant resides in California; [~] previous Applications listed indicate Applicant
is regularly employed or engaged in business, professional, or other similar activities in California.

[] pursuant to L.R. 83-2.1.3.4; Local Counsel: [7] is not member of Bar of this Court; [7] does not maintain office in District.
[_] because

 

 

IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: [1 be refunded [J not be refunded.

Dated = 12/17/19 JOSEPHINE L. STATON
U.S. District Judge

G-64 ORDER (5/16) | (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 1 of 1

 

 

 
